            Case 3:19-cr-00308-VAB Document 48 Filed 02/17/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                     :              No. 3:19CR308(VAB)
                                             :
       V.                                    :
                                             :
JENNIFER O’BRIEN                             :              February 17, 2021


                           MOTION FOR RESTITUTION ORDER

       The United States of America, by and through its undersigned representatives, hereby

moves this Court to enter a Restitution Order consistent with the Court’s imposition of sentence

on February 16, 2021. The Government attaches a proposed restitution order with a Schedule A

for this Court’s consideration.

                                             Respectfully submitted,

                                             JOHN H. DURHAM
                                             UNITED STATES ATTORNEY

                                             _____/s/ Jennifer R. Laraia________________
                                             JENNIFER R. LARAIA
                                             ASSISTANT UNITED STATES ATTORNEY
                                             Federal Bar No. ct29637
                                             1000 Lafayette Boulevard, 10th Floor
                                             Bridgeport, CT 06604
                                             (203) 696-3000

                                  CERTIFICATE OF SERVICE


       This is to certify that on February 12, 2021, a copy of the foregoing was filed

electronically through the Court’s CM/ECF system and is thereby available to the parties.


                                              /s/ Jennifer R. Laraia
                                             JENNIFER R. LARAIA
                                             ASSISTANT UNITED STATES ATTORNEY
